UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2486



JOHN J. JOSWICK,

                                              Plaintiff - Appellant,

          versus


THE JOHNS HOPKINS UNIVERSITY APPLIED PHYSICS
LABORATORY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
98-3041-PJM)


Submitted:   February 10, 2000         Decided:     February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John J. Joswick, Appellant Pro Se. Valerie Floyd Portner, Patrick
A. Birck, JOHNS HOPKINS UNIVERSITY, Laurel, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John L. Joswick appeals the magistrate judge’s order granting

summary judgment to his former employer in his employment discrim-

ination action filed under the Americans with Disabilities Act 42

U.S.C.A. §§ 12101-12213 (West 1994 & Supp. 1999).*    We have re-

viewed the record and the magistrate judge’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

magistrate judge.    See Joswick v. Johns Hopkins Univ. Applied

Physics Lab., No. CA-98-3041-PJM (D. Md. Sept. 30, 1999).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




     *
       The proceedings in this action were conducted by a magis-
trate judge pursuant to the consent of the parties. See 28 U.S.C.
§ 636(c) (1994).


                                 2